Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 4/18/2022. Claims 21-40 are pending in
this application. Claims 21, 26 and 34 are independent claims. This Action is made Final.

Double Patenting
                                                                                                                           
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP $§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is autoprocessed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.

4, Claims 21-24, 26-31, 34-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,239,715 in view of Kramer et al. (US 2011/0320605), hereinafter Kramer, Tameshige and Frascadore. Kramer was cited in IDS filed 19 April 2019. The like limitations are highlighted below: 

While Patent “715 does not specifically state “monitor a process of modifying a set of computing resources [[of the instantiated virtual machine]]” as recited in the present invention, this is not patentably distinct from the limitation “process a request to cancel and rollback the set of one or more update operations on the stack instantiation” from Patent ‘715, since in order to process a request, the system must be monitoring to receive a request. Patent ‘715 does not specifically teach “determine, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed a completed modification to a configuration of the set of computing resources of the instantiated virtual machine” as recited by the present invention.
However, Kramer teaches determine, based on the monitoring, that the process has completed at least one change to the set of computing resources [[of the instantiated virtual machine]], wherein the completed at least one change comprises a completed modification to a configuration of the set of computing resources [[of the instantiated virtual machine]] ({0074], "At '16', the stack builder daemon 404 periodically polls the SWF 502 to check if the workflow is complete for stacks with status CREATE-IN-PROGRESS.”; [0048], "At 310, the resource provisioning service 106 determines whether each provisioning attempt has proven successful."; [0057], “Finally, the stack management workflows 406 are responsible for executing various steps for the creation and configuration of network resources 108(1)-(N) during stack creation, as well as during graceful shutdown and termination of network resources 108(1)-(N) during stack deletion.), the completed modification resulting in at least one of an addition to or removal of a computing resource form [[the instantiated virtual]] machine ({0020], “In some instances, the provisioning service attempts to provision atomically the stack of the network resources....In stances where the provisioning fails to provision one or more of the requested resources (e.g., after repeated tries), the provisioning service may deem the provisioning of the stack a failure and may roll back or tear down those requested resources that the provisioning service has successfully provisioned.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘715 to include determine if resources have been added or removed as taught by Kramer. Such a modification would allow the system to monitor the progress of a provisioning process (Kramer [0074]), and provide the necessary information for when to perform a rollback (Kramer [0048]).

The combination of Patent “715 and Kramer does not specially teach a set of computing resources of an instantiated virtual machine. 
However, Kramer does not specifically teach, however Tameshige teaches to determine, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed at least one change comprises completed modification to a configuration of the set of computing resources; the completed modification resulting in at least one of an addition to or removal of a computing resource form the instantiated virtual machine; (Par 2 and 4, A resource administrator therefore needs to keep information for determining whether a computer system is capable of meeting a user's request [the right amount of modified/provisioned computing resources]. Par 73, The first virtualization part 401 virtualizes the computer resources of the server 102 (or the blade server) to construct the plurality of first virtual servers 402. As the first virtualization part 401, for example, a hypervisor, a virtual machine monitor (VMM), or the like can be employed. Par 78-79, The first virtualization part 401 can dynamically change the computer resources of the server 102 allocated to the plurality of second virtualization parts 403, and can cancel the allocation of the computer resources. The first virtualization part 401 holds the amounts of the computer resources allocated to the second virtualization parts 403, configuration information, and operation history.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add determining, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed at least one change comprises completed modification to a configuration of the set of computing resources; the completed modification resulting in at least one of an addition to or removal of a computing resource form the instantiated virtual machine, as conceptually taught by Tameshige into that of Kramer because this modification can help determine the provisioned resources have been changed in terms of the number or amount of resources being added or removed  by determining the system requirement for the resources to execute a certain task.
Neither Kramer nor Tameshige specially teaches, however Frascadore teaches to monitor a process of modifying a provisioned set of computing resources of an instantiated virtual machine; (Col 5, lines 23-47, The example virtualization manager 112 aggregates physical resources via the example virtualization platforms 108 and presents a central collection of dynamic resources that may be provisioned to example virtual machines 110 in the virtual computing environment 100. For example, the core services controller 216 may include an example virtual machine provisioner 228 (to manage automated provisioning of virtual machines and their resources). Claims 24-25, automatically monitoring for an occurrence of a change in a [provisioned]computing resource in a virtual environment. Col 15, lines 4-7, In the illustrated example of FIG. 5, the example compliance assessor 302 includes the example event monitor 510 to detect newly generated events in the virtual computing environment 100. In some examples, the event monitor 510 may receive messages from the virtualization manager 112 (FIG. 1) when the state of a computing resource changes.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add monitoring a process of modifying a provisioned set of computing resources of an instantiated virtual machine, as conceptually taught by Frascadore into that of Kramer and Tameshige because this modification can help realize rolling-back process in the virtual resources in the virtual servers and machines when the changed resourced cause undesired consequences.


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add monitoring a process of modifying a provisioned set of computing resources of an instantiated virtual machine, as conceptually taught by Frascadore into that of Kramer and Tameshige because this modification can help realize rolling-back process in the virtual resources in the virtual servers and machines when the changed resourced cause undesired consequences.
Regarding claim 22, this claim depends upon claim 21 and further recites the limitation “wherein a stack instantiation comprises the set of computing resources.” This is not patentably distinct from the limitation “initiate a set of one or more update operations on a stack instantiation having a plurality of computer resources” from Patent ‘715. 
Regarding claim 23, this claim depends upon claim 21, and is not patentably distinct from claim 10 of Patent ‘715.
Regarding claims 26-27, these claims recite substantially the same limitations as claims 21-22 above, but are a method embodiment of the claimed invention. These claims map to claim 1 of Patent ‘715. 
Regarding claim 31, this claim depends upon claim 26, and is not patentably distinct from claim 3 of Patent ‘715. 
Regarding claims 34-35, these claims recite substantially the same limitations as claims 21-22 above, but are a medium embodiment of the claimed invention. These claims map to claim 16 of Patent ‘715.
Regarding claim 38, this claim depends upon claim 34, and is not patentably distinct from claim 10 of Patent ‘715. Regarding claims 24, 28-30, 36-37 and 40, the limitations of these claims are not specifically taught by Patent ‘715, but the 35 USC 103 rejections below will demonstrate how Kramer teaches these limitations. 5. Claims 25, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 9,239,715 in view of Kramer, Mangtani and Cook (US 2011/0145806).
Regarding claim 25, the combination of Patent ‘715, Kramer and Mangtani teaches claim 21. Kramer further teaches receive at least one of a cancel or rollback command from another device in [[a peer-to-peer]] network (Fig. 7, #1; [0075], "At ‘1’, the example user 102(1) calls the Delete Stack API passing in a stack name to the interface 118."; [0084], "In some instances, the example user 102(1) may initiate a deletion of a stack while the creation of a stack is in progress and before the stack is fully created. In this instance the resource provisioning service 106 may interpret this as a request to terminate the stack creation."; Fig. 1, #104; [0023], "The architecture 100 includes a user community 102 that communicates over a network 104 with a resource provisioning service 106 for provisioning multiple network resources 108(1), 108(2),...,108(N) (or simply, 'resources').").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘715 to include receive a rollback command from another device as taught by Kramer. Such a modification would allow a user to terminate a given provision request (Kramer [0084]).
While the combination of Patent ‘715, Kramer and Mangtani teaches a network (Kramer [0023]), it does not specifically teach a peer-to-peer network. However, Cook teaches a peer-to-peer network ((0023], "Network 130 may include any type, number, and configuration of networks capable of carrying communication signals between devices connected to the network 130, including but not limited to a local area network, a wide area network, a peer-to-peer network, a wireless network, a data network, and intranet, the Internet, and combinations or sub-combinations thereof.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the network of the combination of Patent ‘715 and Kramer to be a peer-to-peer network as taught by Cook. Peer-to-Peer network are a well-known network in the art and would be a simple substitution of one known element for another.
Regarding claims 32 and 39, these claims recite substantially the same limitations as claim 25 above and is rejected on the same basis. 
6. Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,239,715 in view of Kramer, Mangtani and Hensbergen (US 2010/0050173).
Regarding claim 33, this combination of Patent ‘715, Kramer and Mangtani teaches claim 26. The combination does not specifically teach wherein the set of computing resources comprises an instantiated virtual machine. 
However, Hensbergen teaches wherein the set of computing resources comprises an instantiated virtual machine ({0019], "The provisioning system 112 has access to physical resources 114 and virtual resources 116."; [0051], "The resources 204 include various types of managed servers, including power hypervisor (pHyp) managed servers 320, Xen managed servers 322, Vmware managed servers 324, Kernel-based Virtual Machine (KVM) managed servers 326, storage servers 328, and network equipment 330.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the combination of Patent ‘715, Kramer and Mangtani to include virtual machines as computing resources as taught by Hensbergen. Hensbergen is similar art, directed to the same problem — provisioning network resources. Virtual machines are well known in the art, and would be a simple substitution of one known element for another, producing predictable results. Further, such a modification would allow a user to request a virtual resource using a web interface (Hensbergen [0003]).
7. Claims 21-23, 26-27, 31, 34-35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-10 and 16 of U.S. Patent No. 10,127,028 in view of Kramer, and Mangtani.
Patent ‘028 does not specifically teach a set of computing resources of the instantiated virtual machine; and wherein the completed at least one change comprises a completed modification to a configuration of the set of computing resources of the instantiated virtual machine.
However, Kramer teaches wherein the completed at least one change comprises a completed modification to a configuration of the set of computing resources [[of the instantiated virtual machine]] ({0074], "At ‘16’, the stack builder daemon 404 periodically polls the SWF 502 to check if the workflow is complete for stacks with status CREATE-IN-PROGRESS."; [0048], "At 310, the resource provisioning service 106 determines whether each provisioning attempt has proven successful."; [0057], “Finally, the stack management workflows 406 are responsible for executing various steps for the creation and configuration of network resources 108(1)-(N) during stack creation, as well as during graceful shutdown and termination of network resources 108(1)-(N) during stack deletion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘715 to include determine a completed modification to a configuration of the set of computing resources as taught by Kramer. Such a modification would allow the system to monitor the progress of a provisioning process (Kramer [0074]), and provide the necessary information for when to perform a rollback (Kramer [0048]).
The combination of Patent ‘028 and Kramer does not specially teach a set of computing resources of an instantiated virtual machine. However, Mangtani teaches a set of computing resources of an instantiated virtual machine ([0020], “Cloud computing platform provider 110 provisions virtual computing resources (e.g., virtual machine, or ‘VMs’ 114) to provide a deployment environment 112 in which enterprise 100 can deploy its multi-tier application.”; [0022], “Blueprint 126 may be assembled out of items from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from cloud computing platform provider 110 and available application components (e.g., software services scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Patent ‘028 and Kramer to include computing resources of an instantiated virtual machine as taught by Mangtani. Kramer suggests using templates to facilitate provisioning of the network resources (Fig. 3, #302), which is synonymous to the “blueprint” for provisioning virtual computing resources as taught by Mangtani ({0022]). Additionally both are directed to the problem of provisioning resources as Infrastructure as a Service (Kramer [0001]; Mangtani [0002]). Finally, one of ordinary skill in the art would be motivated to utilize the virtual resources of Mangtani as a simple substitution of one known element for another, and produce the predictable result of provisioning and configuring virtual computing resources (Mangtani [0020]).
Regarding claim 22, this claim recites the limitation “wherein a stack instantiation comprises the set of computing resources”, which is patentably distinct from the limitation “a stack instantiation having a plurality of computer resources” in claim 9 of Patent ‘028.
Regarding claim 23, This claim recites the limitation “wherein the determination that the process of modifying the set of computing resources should be rolled-back is based at least in part on a failure associated with a process of modifying a stack instantiation comprising the set of computing resources.”, which is not patentably distinct from the limitation “wherein the instructions further cause the computer system to determine that the subset of the update operations is to be canceled as a result of an error in at least one of the subset of the update operations on a stack instantiation” in claim 10 of Patent ‘028.
Regarding claims 26-27 and 34-35, these claims recite substantially the same limitations as claims 21-22 above, and are the method and medium embodiments of the present invention. They are not patentably distinct from claims 1 and 16 of Patent ‘028, which are the method and medium embodiments of claim 9.
Regarding claim 31, this claim recites the limitation “determining that the modifications to set of resources can be reversed, based at least in part on a state of the set of resources subsequent to the completed at least one change”, which is not patentably distinct from the limitation “wherein, prior to canceling the update process on the stack instantiation, initiating the rollback process further comprises verifying that the stack instantiation is in a cancelable state” from claim 3 of Patent ‘028.
Regarding claim 38, this claims recites the limitation “obtain a rollback command issued, based at least in part, on a failure associated with a stack instantiation comprising the plurality of computing resources”, which is not patentably distinct from the limitation “wherein the instructions further cause the computer system to determine that the subset of the update operations is to be canceled as a result of an error in at least one of the subset of the update operations on a stack instantiation” from claim 10 of Patent ‘028.
Regarding claims 24, 28-30, 36-37 and 40, Patent ‘028 does not specifically teach the limitations of these claims, but the 35 USC 103 rejections below will demonstrate how the combination of Kramer and Mangtani teaches these claims. The motivation to combine will be the same as provided with regard to claim 21 above.

8. Claims 25, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10,127,028 in view of Kramer, Mangtani and Cook.
Regarding claim 25, the combination of Patent ‘715, Kramer and Mangtani teaches claim 21. Kramer further teaches receive at least one of a cancel or rollback command from another device in [[a peer-to-peer]] network (Fig. 7, #1; [0075], "At ‘1’, the example user 102(1) calls the Delete Stack API passing in a stack name to the interface 118."; [0084], "In some instances, the example user 102(1) may initiate a deletion of a stack while the creation of a stack is in progress and before the stack is fully created. In this instance the resource provisioning service 106 may interpret this as a request to terminate the stack creation.”; Fig. 1, #104; [0023], "The architecture 100 includes a user community 102 that communicates over a network 104 with a resource provisioning service 106 for provisioning multiple network resources 108(1), 108(2),...,108(N) (or simply, 'resources').”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘715 to include receive a rollback command from another device as taught by Kramer. Such a modification would allow a user to terminate a given provision request (Kramer [0084]). While the combination of Patent ‘715, Kramer and Mangtani teaches a network (Kramer [0023]), it does not specifically teach a peer-to-peer network.
However, Cook teaches a peer-to-peer network ((0023], "Network 130 may include any type, number, and configuration of networks capable of carrying communication signals between devices connected to the network 130, including but not limited to a local area network, a wide area network, a peer-to-peer network, a wireless network, a data network, and intranet, the Internet, and combinations or sub-combinations thereof."). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the network of the combination of Patent ‘715, Kramer and Mangtani to be a peer-to-peer network as taught by Cook. Peer-to-Peer network are a well-known network in the art and would be a simple substitution of one known element for another.
Regarding claims 32 and 39, these claims recite substantially the same limitations as claim 25 above and is rejected on the same basis.

9. Claims 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10,127,028 in view of Kramer, Mangtani and Hensbergen.

Regarding claim 33, this combination of Patent ‘715, Kramer and Mangtani teaches claim 26. The combination does not specifically teach wherein the set of computing resources comprises an instantiated virtual machine. However, Hensbergen teaches wherein the set of computing resources comprises an instantiated virtual machine ({0019], "The provisioning system 112 has access to physical resources 114 and virtual resources 116."; [0051], "The resources 204 include various types of managed servers, including power hypervisor (pHyp) managed servers 320, Xen managed servers 322, Vmware managed servers 324, Kernel-based Virtual Machine (KVM) managed servers 326, storage servers 328, and network equipment 330.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the combination of Patent ‘715, Kramer and Mangtani to include virtual machines as computing resources as taught by Hensbergen. Hensbergen is similar art, directed to the same problem — provisioning network resources. Virtual machines are well known in the art, and would be a simple substitution of one known element for another, producing predictable results. Further, such a modification would allow a user to request a virtual resource using a web interface (Hensbergen [0003]).

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

11. Claims 21-22, 24, 26-31, 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PGPub 20110320605), in view of Tameshige (US PGPub 20150074251), and further in view of Frascadore (US Patent 9807116).

Regarding claim 21, Kramer teaches a system (Fig. 1), comprising: at least one processor (Fig. 1, #114; [0028], "The resource provisioning service 106 comprises one or more processors 114 and memory 116..."); a memory comprising instructions that, in response to execution by the at least one processor (Fig. 1, #116; [0028]), cause the system at least to: (Fig. 3, #310; par 48); and reverse, in response to a determination that the process should be rolledback, the completed at least one change to the set of computing resources [[of the instantiated virtual machine]] (Par 20, In instances where the provisioning service fails to provision one or more of the requested resources (e.g., after repeated tries), the provisioning service may deem the provisioning of the stack a failure and may roll back or tear down those requested resources that the provisioning service has successfully provisioned. Par 31, Additionally or alternatively, the user 102(1) may add instructions to the template to call yet another resource(s) or may remove instructions effective to remove a resource(s) from being provisioned.). 
Kramer does not specifically teach, however Tameshige teaches to determine, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed at least one change comprises completed modification to a configuration of the set of computing resources; the completed modification resulting in at least one of an addition to or removal of a computing resource form the instantiated virtual machine; (Par 2 and 4, A resource administrator therefore needs to keep information for determining whether a computer system is capable of meeting a user's request [the right amount of modified/provisioned computing resources]. Par 73, The first virtualization part 401 virtualizes the computer resources of the server 102 (or the blade server) to construct the plurality of first virtual servers 402. As the first virtualization part 401, for example, a hypervisor, a virtual machine monitor (VMM), or the like can be employed. Par 78-79, The first virtualization part 401 can dynamically change the computer resources of the server 102 allocated to the plurality of second virtualization parts 403, and can cancel the allocation of the computer resources. The first virtualization part 401 holds the amounts of the computer resources allocated to the second virtualization parts 403, configuration information, and operation history.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add determining, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed at least one change comprises completed modification to a configuration of the set of computing resources; the completed modification resulting in at least one of an addition to or removal of a computing resource form the instantiated virtual machine, as conceptually taught by Tameshige into that of Kramer because this modification can help determine the provisioned resources have been changed in terms of the number or amount of resources being added or removed  by determining the system requirement for the resources to execute a certain task.
Neither Kramer nor Tameshige specially teaches, however Frascadore teaches to monitor a process of modifying a provisioned set of computing resources of an instantiated virtual machine; (Col 5, lines 23-47, The example virtualization manager 112 aggregates physical resources via the example virtualization platforms 108 and presents a central collection of dynamic resources that may be provisioned to example virtual machines 110 in the virtual computing environment 100. For example, the core services controller 216 may include an example virtual machine provisioner 228 (to manage automated provisioning of virtual machines and their resources). Claims 24-25, automatically monitoring for an occurrence of a change in a [provisioned]computing resource in a virtual environment. Col 15, lines 4-7, In the illustrated example of FIG. 5, the example compliance assessor 302 includes the example event monitor 510 to detect newly generated events in the virtual computing environment 100. In some examples, the event monitor 510 may receive messages from the virtualization manager 112 (FIG. 1) when the state of a computing resource changes.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add monitoring a process of modifying a provisioned set of computing resources of an instantiated virtual machine, as conceptually taught by Frascadore into that of Kramer and Tameshige because this modification can help realize rolling-back process in the virtual resources in the virtual servers and machines when the changed resourced cause undesired consequences.

Regarding claim 22, the combination of Kramer Tameshige and Frascadore teaches claim 21. Kramer further teaches wherein a stack instantiation comprises the set of computing resources ({0020], "That is, the provisioning service will consider a stack successfully created when the provisioning service is able to successfully provision each of the requested network resources."). 

Regarding claim 24, the combination of Kramer Tameshige and Frascadore teaches claim 22. Kramer further teaches obtain a rollback command issued, based at least in part, on a failure associated with another stack instantiation ({0034]; [0048]; [0018], "After the provisioning service stores the new template, the user may then request to create a stack of resources with use of that template (or with use of another template).” A user has the ability to create multiple stacks, and each stack could issue its own rollback command due to failures per [0034].). 

Regarding claims 26-28, these claims recite substantially the same limitations as claims 21-22 and 24, respectively, above, and are rejected on the same basis. 

Regarding claim 29, the combination of Kramer Tameshige and Frascadore teaches claim 28. Kramer further teaches wherein the command is received prior to a failure of the process for modifying a set of resources (Fig. 7, #1; [0075], "At 'l', the example user 102(1) calls the Delete Stack API passing in a stack name to the interface 118."; [0084], "In some instances, the example user 102(1) may initiate a deletion of a stack while the creation of a stack is in progress and before the stack is fully created. In this instance the resource provisioning service 106 may interpret this as a request to terminate the stack creation.”). 

Regarding claim 30, the combination of Kramer, Tameshige and Frascadore teaches claim 28. Kramer further teaches wherein the command is sent based at least in part on a failure of a process of modifying resources of the second stack instantiation ({0034]; [0048]; [0018], "After the provisioning service stores the new template, the user may then request to create a stack of resources with use of that template (or with use of another template)."; A user has the ability to create multiple stacks, and each stack could issue its own rollback command due to failures per [0034].). 

Regarding claim 31, the combination of Kramer Tameshige and Frascadore teaches claim 26. Kramer further teaches determining that the modifications to set of resources can be reversed, based at least in part on a state of the set of resources subsequent to the completed at least one change ([0034]; [0048]; [0074], "However, if the stack daemon 404 observes that the stack creation has failed, via the CREATE-FIELD tag in the workflow status, the daemon 404 marks the stack status as CREATE-FAILED."). 

Regarding claims 34-35, these claims recite substantially the same limitations as claims 21-22, respectively, above and are rejected on the same basis. 

Regarding claim 36, the combination of Kramer, Tameshige and Frascadore teaches claim 35. Kramer further teaches wherein the stack instantiation comprises a second plurality of resources on a second computing device ((0018], "In one example, for instance, the provisioning service may identify that the user would like to employ a load balancing service of a particular size, a particular number of servers of a compute service, a storage service of a particular size, and a particular type of security service."). 

Regarding claim 38, these claims recite substantially the same limitations as claim 24, above and are rejected on the same basis. 

Regarding claim 40, the combination of Kramer, Tameshige and Frascadore teaches claim 34. Kramer further teaches wherein reversing the completed at least one change to the plurality of computing resources comprises identification of a computing resource, of the plurality of computing resources, that has completed updating prior to the determination that the process of modifications should be rolled-back ((0074], "At '16', the stack builder daemon 404 periodically polls the SWE 502 to check if the workflow is complete for stacks with status CREATE-IN-PROGRESS."; [0048], "At 310, the resource provisioning service 106 determines whether each provisioning attempt has proven successful."). 

12. Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PGPub 20110320605), in view of Tameshige (US PGPub 20150074251), in view of Frascadore (US Patent 9807116), and further in view of Vincent (US Patent 8990619).

Regarding claim 23, the combination of Kramer Tameshige and Frascadore teaches claim 21. Kramer further teaches wherein the determination that the process of modifying the set of computing resources should be rolled-back is based at least in part on a failure associated with a process of [modifying] a stack instantiation comprising the set of computing resources ({0034], "In instances where the builder 120 of the resource provisioning service 106 is unable to successfully provision each requested resource (e.g., after multiple retries, the service may notify the user 102(1) that stack creation has failed. In addition, the service 106 may roll back or tear down those ones of the requested network resources that the service 106 has successfully provisioned."). 
Vincent specifically teaches that rolled-back is based at least in part on a failure associated with a process of modifying a stack instantiation (col, lines, a failure may occur during the stack upgrade process. If such a failure is detected during a rolling stack update, a roll-back recovery process may be implemented to recreate the stack to its pre-updated condition.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add rolled-back is based at least in part on a failure associated with a process of modifying a stack instantiation, as conceptually taught by Vincent into that of Kramer, Tameshige and Frascadore because this modification can help realize rolling-back process in stack instantiation and update (another instantiation) in the virtual servers and machines.

Regarding claim 37, these claims recite substantially the same limitations as claim 23, respectively, above and are rejected on the same basis. 

13. Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kramer, Tameshige and Frascadore as applied to claims 21, 26 and 34 above, and further in view of Cook. 

Regarding claim 25, the combination of Kramer, Tameshige and Frascadore teaches claim 21. Kramer further teaches receive at least one of a cancel or rollback command from another device in [[a peer-to-peer]] network (Fig. 7, #1; [0075], "At 'l', the example user 102(1) calls the Delete Stack API passing in a stack name to the interface 118."; [0084], "In some instances, the example user 102(1) may initiate a deletion of a stack while the creation of a stack is in progress and before the stack is fully created. In this instance the resource provisioning service 106 may interpret this as a request to terminate the stack creation.”; Fig. 1, #104; [0023], "The architecture 100 includes a user community 102 that communicates over a network 104 with a resource provisioning service 106 for provisioning multiple network resources 108(1), 108(2),...,108(N) (or simply, 'resources').”). While the combination teaches a network (Kramer [0023]), it does not specifically teach a peer-to-peer network. 
However, Cook teaches a peer-to-peer network ((0023], "Network 130 may include any type, number, and configuration of networks capable of carrying communication signals between devices connected to the network 130, including but not limited to a local area network, a wide area network, a peer-to-peer network, a wireless network, a data network, and intranet, the Internet, and combinations or sub-combinations thereof."). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the network of the combination of Kramer, Tameshige and Frascadore to be a peer-to-peer network as taught by Cook. Peer-to-Peer network are a well-known network in the art and would be a simple substitution of one known element for another. 

Regarding claims 32 and 39, these claims recite substantially the same limitations as claim 25 above and is rejected on the same basis.

14. Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kramer, Tameshige and Frascadore as applied to claim 26 above, and further in view of Hensbergen. 

Regarding claim 33, the combination of Kramer, Tameshige and Frascadore teaches claim 26. It does not specifically teach wherein the set of computing resources comprises an instantiated virtual machine. However, Hensbergen teaches wherein the set of computing resources comprises an instantiated virtual machine ({0019], "The provisioning system 112 has access to physical resources 114 and virtual resources 116."; [0051], "The resources 204 include various types of managed servers, including power hypervisor (pHyp) managed servers 320, Xen managed servers 322, Vmware managed servers 324, Kernel-based Virtual Machine (KVM) managed servers 326, storage servers 328, and network equipment 330."). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the clamed invention to modify the combination of Kramer, Tameshige and Frascadore to include virtual machines as computing resources as taught by Hensbergen. Hensbergen is similar art, directed to the same problem — provisioning network resources. Virtual machines are well known in the art, and would be a simple substitution of one known element for another, producing predictable results. Further, such a modification would allow a user to request a virtual resource using a web interface (Hensbergen [0003]).

Response to Arguments
15. Applicant’s arguments with respect to claims 21, 26 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                                                                                                                                      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193